 MASHKIN FREIGHT LINES427Mashkm Freight Lines, Inc. and Ban Leasing, Inc.and Floyd A. Keeler and Frank W. Galek andInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local Union No 559. Cases 39-CA-76, 39-CA-95 and 39-CA-10228 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 7 August 1981 Administrative Law JudgeCharles M Williamson issued the attached deci-sion The Respondent and the General Counsel,filed exceptions and supporting briefs, and thelatter also filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions as modified and to adopt the recom-mended Order as modifiedWe agree, for the reasons stated by the judge,that the Respondent engaged in the following vio-lations of Section 8(a)(1) of the Act at its EastHartford terminal Terminal Manager PatrickGarufi2 interrogated employee Michael Kaluszkain October 1979 concerning his alleged activitieson behalf of Teamsters for a Democratic Union(TDU), a dissident group, and created the impres-sion of surveillance by stating that he "heard" thatKaluszka had attended TDU meetings,3 and on 8January 1980 Walter J Banlan, the new owner ofthe Company as of October 1979, told employeeFrank Galek that he was tired of the Union "pull-ing [Galek's] chestnuts out of the fire" and thatGalek might have "visitors" at his homeWe further agree, for the reasons stated by thejudge, that the Respondent committed the follow-ing violations of Section 8(a)(3) and (1) suspendedemployees Daniel A Banks, Robert Burke Jr,' The Respondent has excepted to some of the judge's credibility find'rigs The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 A number of letters involving the termination and reinstatement ofemployees were signed by "Pat Garufi, Labor Manager" As the judge sdesignation of Garufi as terminal manager is not a significant vanationfrom that of labor manager, this inadvertence does not affect his 8(a)(1)finding3 Without discussion, and apparently through inadvertence, the judgestated in Conclusion of Law 6 that this conduct also violated Sec 8(a)(3)of the Act We do not adopt this finding and shall therefore modify Conelusion of Law 6 accordinglyDale Willson, Harold Roger Allen Jr, and Galekon 27 November 1979 because of their union activi-ties,4 discharged Galek on 8 January 1980 becauseof his union activities, deliberately sought to under-mine the Union by its increased use of nonbargain-ing unit owner-operators from the time Banlantook over the Company through January 1980,5and unlawfully laid off all the drivers of the EastHartford terminal on 24 January 1980 as a result ofthe unlawful shutdown of that terminal and thetransfer of its operations to a facility in NorthBergen, New Jersey 6Finally, we agree, for the reasons stated by thejudge, that the Respondent violated Section 8(a)(5)and (1) of the Act by the following conduct its in-creased use of owner-operators, which adverselyaffected bargaining unit employees who werethereby denied work opportunities that would oth-erwise have been available to them, its failure toallow the Union to examine its financial records, itsdirect dealings with the employees and bypassingthe Union for the purpose, inter aim, of obtainingthe employees' consent to forgo a 49-cent cost-of-living increase required by its contract with theUnion, and its action in laying off the East Hart-ford employees, shutting down that terminal, andtransferring its operations to New Jersey withoutbargaining or consulting with the Union concern-ing its decision to relocate and the impact on theemployees 74 We agree with the judge's finding that the Respondent's suspensionof employees Banks, Burke, Willson, Allen, and Galek on 27 November1979 violated Sec 8(a)(3) of the Act Thus, we deem it unnecessary topass on the judge's further finding that the suspended employees weredenied their Sec 7 nghts under NLRB v .1 Weingarten, 420 U S 251(1975) We shall therefore modify Conclusion of Law 6 accordingly5 For the reasons set forth by the judge, we find no ment in the General Counsel's contention that the judge erred in refusing to strike RExh 8 which is a summary of documents relating to the increased use ofowner operators8 The record shows that, at the Union s request, the Respondentagreed to postpone the relocation pending a meeting with the Unionscheduled for 25 January However, on application of the Union, the Respondent was served at that meeting with a state court injunction temporanly prohibiting the transfer The Respondent immediately retaliatedagainst the Union by closing down the East Hartford terminal and layingoff all of the union drivers In light of this evidence of union animus aswell as the union animus present in the other violations of the Act com-mitted by the Respondent designed to nd itself of the Union, and in lightof the absence of any substantial business justification for its action, wefind that the 24 January 1980 layoff of employees violated Sec 8(a)(3)and (1) of the ActWe note that the judge incorrectly stated that the injunction was liftedon 1 February Instead of 14 February 19807 In this connection, the judge properly found inapplicable to the situaton here the Supreme Court s decision in First National MaintenanceCorp v NLRB, 452 U S 666 (1981), in which the Court held that, in theabsence of union animus on the part of the employer, it had no obligationto bargain concerning the termination of certain operations Cf theBoard's recent decision in Otis Elevator Co, 269 NLRB 891 (1984)Member Hunter agrees with all of the 8(a)(3) findings in this case andhe further concludes that the Respondent transferred its operations andclosed the terminal for antiunion reasons He finds the remedy awardedContinued272 NLRB No 72 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the appropriate remedy for the Respondent'sunlawful conduct in closing its East Hartford ter-minal, laying off its employees, and transferring itsoperations to New Jersey, the judge properly or-dered the Respondent to restore the status quo anteby reopening the terminal and returning to that lo-cation any work which it transferred to its NewJersey location and by making whole the employ-ees laid off on 24 January 1980 and offering themjobs at the reopened East Hartford terminal How-ever, in agreeing with that remedy, we disavowthe judge's reliance on Ozark Trailers, 161 NLRB561 (1966), in which the Board did not order resto-ration of the status quo ante because, unlike the sit-uation here, the employer's decision to close thatfacility was based on valid economic considerationsand there was an insufficient showing of unionanimus We rely instead on the well-establishedprinciple that, in cases involving discriminatoryconduct, the restoration of the status quo ante is anecessary remedy as it is the Board's policy thatthe wrongdoer, rather than the innocent victim,should bear the hardships of the unlawful action 8Thus, the Respondent's union animus is manifestfrom its frequent unfair labor practices, which weredesigned to undermine the Union and reduce andeliminate the jobs of its East Hartford employeesIn particular, we emphasize the Respondent's coer-cive 8(a)(1) conduct, its increased use of owner-op-erators, its retaliation against the Union for obtain-ing an injunction by accelerating the shutdown ofthe terminal, its dealing with individual employeesand bypassing the Union, and its failure to notify,consult, or bargain with the Union before decidingon shutting down the East Hartford terminal andlaying off those employees As the Respondent hasnot demonstrated that the reinstitution of the EastHartford terminal would endanger its continued vi-ability, we shall order a resumption of operations atthat location and, because of the judge's inadvert-by the Judge and adopted as modified to be appropriate as a means ofremedying the 8(a)(3) violations He therefore finds it unnecessary to passon the 8(a)(5) allegations, except that he would adopt the 8(a)(5) violationwith respect to the Respondent s direct dealing with the employeesMember Dennis relies on her concurring opinion in Otis Elevator Co inagreeing with the Judge that the Respondent violated Sec 8(a)(5) by failing to bargain over its decision to relocate its operations She finds thatthe decision was not economically motivated and therefore did not fallwithin the definition of Category HI management decisions governed bythe Supreme Court s First National Maintenance opinion Because the Respondent's decision was motivated by union considerations and had adirect Impact on employment, Member Dennis concludes that It fellwithin the definition of Category II decisions, which are mandatory subjects of bargaining9 See Weather Tamer Inc , 253 NLRB 293 (1980), and N C CoastalMotor Lines, 219 NLRB 1009 (1975), enfd 542 F 2d 637 (4th Cir 1976)ent omission, we shall so provide in the Order andnotice 9As the judge departed from the customary rein-statement language by ordering reinstatement to"former or substantially equivalent jobs," we shallmodify the Order by requiring reinstatement of theEast Hartford terminal employees "to their formerpositions or, if those positions no longer exist, tosubstantially equivalent jobs" In addition, becausethe judge did not specifically provide that backpayshall run until reinstatement is offered, we shall soprovide Finally, as the East Hartford employeeswere deprived of their vacation pay as a result oftheir unlawful layoff on 24 January 1980, we shallspecifically provide for its inclusion as part of theirbackpay 1•AMENDED CONCLUSIONS OF LAWDelete paragraph 6 and substitute the following"6 The Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Actby its interrogation and coercion of employees"7 The Respondent has engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) ofthe Act by its increased use of owner-operators, itssuspension of employees Banks, Burke, Willson,Allen, and Galek, its subsequent discharge ofGalek, and its layoff of employees at its East Hart-ford, Connecticut terminal"ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Mashkin FreightLines, Inc and Ban Leasing, Inc , East Hartford,Connecticut, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Refusing, on request, to bargain in good faithwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Local Union No 559, regarding rates of pay,wages, hours of employment, or any other terms orconditions of employment, as the exclusive repre-sentative of the employees in the appropriate unitdescribed below(b)Closing down its operations, laying off em-ployees, and transferring bargaining unit work else-where without first consulting and bargaining with9 Member Dennis agrees that a return to the status quo ante is appropnate because the Respondent has not shown that such a remedy wouldbe unduly burdensome" The Judge inadvertently omitted from the backpay remedy a general reference to Isis Plumbing Co, 138 NLRB 716 (1962) We now so provide MASHKIN FREIGHT LINES429the Union as the exclusive representative of its em-ployees and/or because its employees joined andsupported the Union or engaged in other concertedactivities for their mutual aid or protection(c)Increasing the use of nonbargaming unit per-sonnel to perform work normally performed bybargaining unit employees(d)Threatening, coercing, or restraining employ-ees concerning their union or other concerted ac-tivities(e)Refusing to produce financial records re-quested by the Union to substantiate a claim of fi-nancial inability to meet union bargaining requestsand/or bargaining directly with its employees(f)Suspending or discharging employees becausethey joined and/or supported the Union or en-gaged in other concerted activities for the purposesof mutual aid or protection(g)In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act2 Take the following affirmative action neces-sary to effectuate the purposes of the Act(a)On request, bargain in good faith with theUnion regarding rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment for the employees in the appropriate unitand, if an understanding is reached, reduce theagreement to writing and sign it The appropriateunit isAll truck drivers, helpers, loaders, mechanics,washers and other employees in the employ ofthe Respondent within the present jurisdictionof Local 559, excluding guards and supervisorsas defined in the Act(b)Reopen the East Hartford, Connecticut oper-ation and return to that terminal any work that theRespondent transferred to its New Jersey location(c)Offer to those employees laid off and ad-versely affected by the closure of the East Hart-ford, Connecticut terminal and the transfer of oper-ations to New Jersey immediate and full reinstate-ment to their former positions or, if those positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake those employees whole by providing themwith backpay, including vacation benefits, for theperiod from their layoff to the date of the offer ofreinstatement to the reopened East Hartford, Con-necticut terminal, with interest(d)Make whole those employees suspended on27 November 1979 in connection with the Danburyrestaurant incident and those employees who lostwork as a result of the increased use of owner-op-erators in the manner set forth in the section of theadministrative law judge's decision entitled "TheRemedy"(e)Offer employee Frank Galek immediate andfull reinstatement to his former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orany other rights or privileges previously enjoyed,and make him whole, with interest, for any loss ofearnings he may have suffered from the date of hisdischarge to the date of an offer of reinstatement atthe reopened East Hartford, Connecticut terminal(f)Expunge from its files any reference to thesuspension of Daniel A Banks, Robert Burke Jr,Dale Willson, Harold Roger Allen Jr, and Galekon 27 November 1979, the discharge of Galek on 8January 1980, and the layoffs of all the drivers ofthe East Hartford, Connecticut terminal on 24 Jan-uary 1980, and notify them that evidence of the un-lawful conduct against them will not be used as abasis for future personnel action against them(g)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(h)Make available to the Union, on request, allbooks, records, ledger sheets, and all other docu-ments necessary to document its claim of financialdisability made to the Union(i)Post at its East Hartford, Connecticut locationcopies of the attached notice marked "Appen-dix "11 Copies of the notice, on forms provided bythe officer in charge for Subregion 39, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(i) Notify the officer in charge in writing within20 days from the date of this Order what steps theRespondent has taken to comply" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading 'Posted by Order of the Nabona] Labor Relations Board" shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board" 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse, on request, to bargain ingood faith with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local Union No 559, regarding ratesof pay, wages, hours of employment, or any otherterms or conditions of employment, as the exclu-sive representative of the employees in the appro-priate unit described belowWE WILL NOT close down our operations, lay offemployees, or transfer bargaining unit work else-where without first consulting and bargaining withthe Union as the exclusive representative of ouremployees and/or because our employees joinedand supported the Union or engaged in other con-certed activities for their mutual aid or protectionWE WILL NOT increase the use of nonbargamingunit personnel to perform work normally per-formed by bargaining unit employeesWE WILL NOT threaten, coerce, or restrain em-ployees concerning their union or other concertedactivitiesWE WILL NOT refuse to produce financialrecords requested by the Union to substantiate aclaim of financial inability to meet union bargainingrequests, nor bargain directly with our employeesWE WILL NOT suspend or discharge employeesbecause they join and/or support the Union orengage in other concerted activities for the pur-poses of mutual aid or protectionWE WILL NOT in other manner interfere with, re-strain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the ActWE WILL, on request, bargain in good faith withthe Union regarding rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment for the employees in the appropriate unitand, if an understanding is reached, reduce theagreement to writing and sign it The appropriateunit isAll truck drivers, helpers, loaders, mechanics,washers and other employees in our employwithin the present jurisdiction of Local 559,excluding guards and supervisors as defined inthe ActWE WILL reopen the East Hartford, Connecticutoperation and return to that terminal any work thatwe transferred to our New Jersey locationWE WILL offer to those employees laid off andadversely affected by the closure of the East Hart-ford, Connecticut terminal and the transfer of oper-ations to New Jersey immediate and full reinstate-ment to their former positions or, if those positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole by providing them with back-pay, including vacation benefits, together with in-terest, for the period from their layoff to the dateof the offer of reinstatement to the reopened EastHartford, Connecticut terminalWE WILL make whole, with interest, those em-ployees suspended on 27 November 1979 in con-nection with the Danbury restaurant incident andthose employees who lost work as a result of theincreased use of owner-operatorsWE WILL offer employee Frank Galek immedi-ate and full reinstatement to his former position or,if that position no longer exists, to a substantiallyequivalent position, without prejudice to his senior-ity or any other rights or privileges previously en-joyed, and make him whole, with interest, for anyloss of earnings he may have suffered from the dateof his discharge to the date of an offer of reinstate-ment at the reopened East Hartford, ConnecticutterminalWE WILL expunge from our files any referenceto the suspension of Daniel A Banks, RobertBurke Jr, Dale Willson, Harold Roger Allen Jr,and Frank Galek on 27 November 1979, the dis-charge of Galek on 8 January 1980, and the layoffsof all the drivers of the East Hartford, Connecticutterminal on 24 January 1980, and notify them thatevidence of the unlawful conduct against them willnot be used as a basis for future personnel actionagainst themMASHKIN FREIGHT LINES, INC ANDBARI LEASING, INCDECISIONSTATEMENT OF THE CASECHARLES M WILLIAMSON, Administrative Law JudgeThis case was heard before me at Hartford, Connecticut,on May 5, 14, and 15 and June 9, 10, and 11, 1980 Theconsolidated complaint in this case was issued on March24, 1980 The consolidated complaint was amended onApril 18, 1980 The consolidated complaint was based onvarious charges filed between January 8 and March 10,1980 The consolidated complaint alleges violations ofSection 8(a)(1), (3), and (5) of the Act These allegationsare based on contentions that Respondent interrogated its MASHKIN FREIGHT LINES431employees concerning their union activity, dischargedemployees because of their union activity and assertionof Section 7 rights, and failed and refused to bargain ingood faith with the Charging Party Union concerningthe transfer of work from the Hartford, Connecticut lo-cation The General Counsel and Respondent filed briefswhich have been carefully consideredFINDINGS OF FACTI THE BUSINESS OF RESPONDENTAt all times material herein, Mashkin Freight Lines,Inc , a Connecticut corporation with an office and placeof business in East Hartford, Connecticut, has been en-gaged in the interstate and intrastate transportation offreight and commodities During the calendar yearending December 31, 1979, which period is representa-tive of all times material herein, Mashkin, in the courseand conduct of its business operations, derived gross rev-enues in excess of $50,000 for the transportation offreight and commodities from the State of Connecticutdirectly to points outside the State of Connecticut BariLeasing, Inc commenced operations in early December1979 Ban is a Connecticut corporation with an officeand place of business in East Hartford, Connecticut,where it is engaged in the business of leasing trucks toenterprises engaged in the interstate transportation offreight and commodities Based on a projection of Ban'soperations since early December 1979, it will annuallyderive gross revenues in excess of $50,000 for the trans-portation of freight and commodities in interstae com-merce pursuant to arrangements with and as agent forvarious common carriers, including Mashkin, each ofwhich operates between and among various States of theUnited States By virtue of its operations Ban functionsas an essential link in the transportation of freight andcommodities in interstate commerce The complaint al-leges, Respondent admits, and I find that both Mashkmand Ban are now and have been at all times materialherein employers engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATIONInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo 559, hereafter referred to as the Union, is now andhas been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the ActIII THE SINGLE EMPLOYER STATUS OF MASHKINAND BARIThe record shows that Mashkin and Ban havecommon officers They have common mangement andsupervision Ban has leased equipment and material toMashkin The organizations share common premises andfacilities Under these circumstances I find that Mashkinand Ban constitute a single integrated business enterpriseand are a single employer within the meaning of the ActIV THE ALLEGED UNFAIR LABOR PRACTICESA The Move of OperationsIn the fall of 1979 Mashkin and Local 559, the Charg-ing Party, were parties to a collective-bargaining con-tract This contract, by its terms, expired on April 15,1982 On October 4, 1979, Owner Jack Mashkin toldUnion Representative Bidwell that Mashkin Freight hadbeen sold A meeting was scheduled with the drivers forOctober 19, 1979, so that the new owner, Walter J Ban-lan, might be introduced to Mashkin's personnel At theOctober 19 meeting Banlan was introduced to the driv-ers He made an address to them on the subject of theCompany's profitability There was a cost-of-living in-crease in the amount of 49 cents per hour due the driverson October 15 Banlan suggested that this increaseshould be delayed Following the meeting with the driv-ers Banlan, Sal Julien, John Mahon, and Jack Mashkinreturned to the Mashkin offices There, in talking withthe management, Bidwell said that the 49-cent cost-of-living increase was essential and that the Union wouldnot give it up Bidwell further stated that the regulardrivers were upset over the use of owner-operator driv-ers because the regular drivers' seniority list had droppedfrom 167 men to about 150 Bidwell stated that the Com-pany was using owner-operators and not making use ofits regular dm f..rs Banlan became upset at this statementand said that owner-operators were and should be partof the organization "used right along with our regularpeople" An understanding was reached that owner-oper-ators would not deliver to the Company's regular cus-tomers There was no mention of any transfer of oper-ations at this meetingOn November 2, 1979, Union Representative Fennellysent a letter to Respondent's owner Banlan requestingthat negotiations be reopened in respect to mileage runsunder the contract This letter is in evidence as GeneralCounsel's Exhibit 3 A reply from Respondent in regardto the proposed mileage structure is in evidence as Gen-eral Counsel's Exhibit 5 There was testimony by Re-spondent's owner Barilan that the parties met on thissubject and that the Charging Party told Respondent itsproposals were unacceptable This meeting apparentlytook place on December 28, 1979 Banlan testified thathe told the Union that he was in "extremely serious fi-nancial condition" The Union replied that they hadchecked the Company's financial condition by means ofa Dun and Bradstreet report They stated that the reportindicated that the Company was in good financial shapewhile Barilan was telling them that its condition waspoor Banlan replied that the Dun and Bradstreet reportwas good only to October 1979In January 1980 Banlan began transferring Respond-ent's Hartford operations to a terminal location in NewJersey Union Representative Bidwell testified that hefirst learned of this transfer of operations when a drivercalled him and said that a customer had told the driverthat trucks and equipment were. being left in New JerseyImmediately following this call Bidwell called Respond-ent's official Sal Cassanno and was told, "This is theway it is" Bidwell replied that the drivers' home was in 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDHartford, not in New Jersey Bidwell credibly testifiedthat no official of Respondent discussed this transfer ofoperations with the Union prior to its taking placeAt a meeting on January 25, 1980, Banlan was servedwith a state court injunction prohibiting the transfer ofoperations to New Jersey At subsequent meetings onJanuary 27 and 29, 1980, the Union's secretary-treasurerRobert Dubian asked to see Respondent's financialrecords Banlan told the Union that Respondent's bookswould be done by a bank "in a month or so" and offeredto let the Union observe the books while they werebeing done by the bank Banlan stated that the Unionwould not be allowed to come in with their own ac-countant to look over the books Other discussion atthese meetings revolved around the Union's proposedmileage rates for drivers The Company rejected theUnion's proposal, saying although it saved $800,000, theCompany in fact needed to save $1,200,000The state court injunction prevented any furtheraction by Respondent until February 1, 1980 At thattime Respondent ceased operating trucks out of its Hart-ford terminal and moved its operations to New JerseyWhen the terminal closed, Respondent had 142 driverson its employee list Subsequent to the move some 25 or30 of these drivers were given offers to go to NewJersey At the time of the hearing some 10 Hartforddrivers were working at the New Jersey location Re-spondent signed a new collective-bargaining contractwith Local 807 of the Teamsters Union at the NewJersey location This contract is in evidence as GeneralCounsel's Exhibit 11 I note that it was entered into onJanuary 10, 1980, a date prior to the closing of the Hart-ford terminalRespondent's witness Banlan stated that he beganmeetings in September 1979 with the Union prior to hisacquisition of Mashkin He estimated the time of the firstsuch meeting as being "late September" Banlan statedthat no changes in the operations of the Company werediscussed at this early meeting because he did not realizethe bad financial position the Company was in untilsometime in October 1979 Considerable discussion inthese early meetings was given over to the so-calledwheel system The wheel system was a method of assign-ing work that amounted to a first-in first-out systemUnion Representatives Fennelly and Bidwell rejected thewheel system according to Barilan General Counsel'sExhibit 4 dated November 2, 1979, is a letter addressedby Respondent to the Union concerning the wheelsystem Banlan stated that these conversations continuedall through October 1979 and that the letter resulted be-cause Union Representative Fennely told him to "putsomething in writing" Banlan insisted at the hearingthat one of the chief problems he had with Local 559 allthrough his discussions with them resulted from internalconflict within the Local occasioned by a union electionBanlan stated that prior to having the meeting with thedrivers in October 1979 he went over the subject matterof the meeting with Union Representatives Bidwell andFennelly He admitted that nothing was said to Bidwelland Fennelly concerning relocation of the Company'soperations at that time Banlan admitted that he knew ofthe Mashkin contract with Local 559 prior to enteringinto the purchase agreement The decision to close theHartford terminal was made on December 20, 1979 Ifind, based on the relative credibility of Respondent'sand the Charging Party's witnesses, that Banlan did notnotify the Union of this decision As close as he came todoing so was at the meeting of December 28, 1979,wherein discussion revolved around his intentions withrespect to men he was hiring in New Jersey Banlan didnot tell the Charging Party that the Hartford operationwas going to move, he told them instead that NewJersey was the Company's "growth area" Banlan him-self admitted that a notice to drivers posted on January23, 1980 (G C Exh 9), was the first official notice of themoveB The Danbury IncidentThe essential facts of this incident are not in disputeOn November 27, 1979, Respondent's drivers Galek,Burke, Willson, Banks, and Allen met at a restaurant andcocktail lounge in Danbury, ConnecticutFour of these drivers•Galek, Burke, Willson, andBanks•were confronted at the restaurant by Barilan andCassanno Allen left the restaurant prior to the confron-tation although he was seen by Banlan and CassannoRespondent's witnesses Banlan and Cassanno assertedthat they saw all the drivers except Willson apparentlydrinking in the restaurant Banlan asked the employeesinvolved to submit to an alcohol blood test The groupwent to a local hospital where the medical personnel re-fused to process the already taken blood samples unlessthe employee donors signed consent forms The employ-ees initially began to comply with this request (Willsonhad even signed the form) when Galek suggested thatthey not sign the forms until they had consulted with aunion representative All agreed with Galek's suggestionand he made an unsuccessful attempt to telephone aunion official The employees continued their refusal tosign the consent forms after the unsuccessful attempt tolocate a union representative On this continued refusal,Banlan suspended all five employees for drinking onduty Several days later, on the urging of the Union'ssecretary-treasurer, Respondent reinstated all five At thehearing, Respondent asserted that the reasons for the ter-mination were (1) drinking on duty, (2) leaving vehiclesunattended, and (3) stealing company timeC The Discharge of Frank GalekOn January 8, 1980, Galek and Union Steward AlSteupa went to Banlan's office to discuss a grievanceBanlan asked to see Galek alone When they were alone,Banlan told Galek he was tired of having the Union pullhis "chestnuts out of the fire" This was undemed byBanlan After the grievance was discussed, Respondentconceded the justice of Galek's claim Banlan then firedGalek The alleged reason for the discharge was Galek'sfailure to report an accident which had taken placenearly 2 months prior to the discharge A month prior tothe discharge employee Robert Tellier mentioned the ac-cident in the presence of Respondent's official Sal Cas-sanno Cassanno said that Respondent might pay for thedamage because the Company wanted to get rid of MASHKIN FREIGHT LINES433Galek whom he described as "the lawyer" These state-ments were not denied by Cassanno although he testifiedconcerning other matters in the case In any event, theaccident cost Respondent nothing I find that the refer-ence to Galek as a "lawyer" concerned his role in con-vincing employees at the Danbury hospital not to signconsent forms for the blood test until after consultationwith a union representative Banlan also told Galek hecould have "vistors" at his homeD Alleged violations of Section 8(a)(I)In October 1979, Terminal Manager Garufi called em-ployee Kaluska into his office Garufi asked if Kaluskahad anything to do with the TDU (Teamsters for aDemocratic Union•a dissident group) and said he heardKaluska had been attending TDU meetings He conclud-ed by warning Kaluska about TDU troublemakersGarufi was not called as a witness and this testimony isundemed I credit it Counsel for the General Counselalso alleged Barilan's statements to Galek on January 8,1980, as independent violations of Section 8(a)(1)E Change in Location of TimecardsAt the time Barilan bought the Mashkin operation, theemployees' timecards were on an outside rack near thedispatch office In October 1979, the location of thetimecards was changed during the course of a completerearrangement of Respondent's dispatch office Theywere moved to a location inside the dispatch office Re-spondent admitted, through its witness Banlan, that itdid not bargain with the Union over the rearrangementof its dispatch office or the attendant relocation of thetimecards Counsel for the General Counsel argued atthe hearing that this change affected employees in that(1) they had to request their timecards from an employeein the dispatch office, (2) they could no longer look atanother employee's timecard to check, e g, whether aless senior driver had received a run in preference to amore senior driver, and (3) employees could no longerleave a note for the union steward on their timecard (or,rather, they could leave a note but its delivery to thesteward was highly unlikely) Counsel for the GeneralCounsel argued that the change therefore interfered withemployees' communication with the union stewardF Driver TerminationsIn the process of transferring its operations to the NewJersey location, Respondent, on January 24, 1980, laidoff all its Local 559 drivers (approximately 142 innumber) at the Hartford terminal See General Counsel'sExhibit 15 The exhibit also reflects (pp 7-8) the hiringof some 21 new drivers at the New Jersey location be-tween February 11 and 28, 1980 No Hartford driver wasoffered an opportunity to transfer to New Jersey untilFebruary 27, 1980 (Robert Fennessy)V ANALYSIS AND FINDINGS(I) It is apparent from this record that Respondent didnot live up to its bargaining obligations to Local 559 inviolation of Section 8(a)(1) and (5) of the Act I base thisfinding on the following factual considerations Almostat his first contacts in the third week of October 1979,Banlan began dealing directly with the drivers ratherthan the Union Thus, on October 19, 1979, in a meetingwith the drivers, Banlan suggested that they give up a49-cent-per-hour cost-of-living increase already providedfor in the current contract While the increase was infact given later on a retroactive basis, I find that Ban-lan's request to the men operated to bypass the Union"The National Labor Relations Act does not counte-nance negotiating with individual employees when theyhave bargaining representatives" Lion Oil Co v NLRB,245 F 2d 376, 378 (8th Cir 1957) Such action "tend[s]inevitably to weaken the authority of the [bargainingrepresentative] and its ability to represent the employeesin dealing with the Company" Utica Observer-Dispatch vNLRB, 229 F 2d 575, 577 (2d Cir 1956) Respondentargues in its brief, p 5, that such bypassing of the Uniondid not occur because Union Representatives Bidwelland Fennelly "refused to attend many of the [meetings]Even granting that they did so refuse, the meetings inquestion were in the latter part of December 1979whereas Banlan's dealings with the employees were inOctober of that year(2) The shutdown of the terminal, the transfer of oper-ations to New Jersey, and the layoff of the Hartforddrivers all occurred without bargaining or consultationwith the Union concerning either the decision or theimpact on the employees Respondent contends that thisdecision and its implementation were necessary becauseof economic reasons Indeed, there is evidence that at ameeting on January 28 Respondent told the Union itneeded to save $1,200,000 in costsHowever, Respondent presented no evidence at thehearing to show that its financial condition was such asto require the actions it took Respondent, in fact, doesnot so argue in its brief Respondent presented no evi-dence either to show a business necessity for secrecy ora need for an immediate move Accordingly, I find thatRespondent's failure to bargain with the Union concern-ing the decision to relocate to New Jersey, close theHartford terminal, and lay off the Hartford drivers vio-lated Section 8(a)(1) and (5) of the Act Midland-RossCorp, 239 NLRB 323 (1978), enfd 617 F 2d 977 (3d Cir1980) I have considered the recent Supreme Court deci-sion in First National Maintenance Corp v NLRB, 452US 666 (1981), as it bears on Respondent's duty to bar-gain over the decision to relocate its operations and closethe Hartford terminal In First National, respondent ter-minated a maintenance contract with a nursing home be-cause of a fee dispute and terminated its employees whohad been performing the work at the nursing home Boththe Board (at 242 NLRB 462 (1979)) and the UnitedStates Court of Appeals for the Second Circuit (at 627F 2d 596 (2d Cir 1980)) held that the respondent was ob-ligated to bargain over the decision to terminate thenursing home operations and terminate the employeesThe Board and the circuit court differed in their reason-ing The Board, relying on the analysis of its administra-tive law judge, bottomed its decision on Ozark Trailers,161 NLRB 561 (1966) The court asserted that a rebutta-ble presumption in favor of mandatory bargaining exist- 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDed Such a presumption was rebuttable "by showing thatthe purposes of the statute would not be furthered by im-position of a duty to bargain" The circuit court foundthat Respondent had not rebutted the presumption TheSupreme Court rejected both of the above approachesand held that Respondent had no duty to bargain over itsdecision to terminate the nursing home contract The Su-preme Court closely limited its decision in First Nationalto the facts of the case In part III,B of its opinion, theCourt stated (452 U S at 687-688)In order to illustrate the limits of our holding, weturn again to the specific facts of this case First, wenote that when petitioner decided to terminate itsGreenpark contract, it had no intention to replacethe discharged employees or to move that operationelsewhere Petitioner's sole purpose was to reduceits economic loss, and the union made no claim of'union animus In addition, petitioner's dispute withGreenpark was solely over the size of the manage-ment fee Greenpark was willing to pay The Unionhad no control or authority over that fee The mostthat the union could have offered would have beenadvice and concessions that Greenpark, the thirdparty upon whom rested the success or failure ofthe contract, had no duty even to consider Thesefacts in particular distinguish this case from the sub-contracting issue presented in Fibreboard [Fibre-board Corp v NLRB, 379 U S 203 (1964) ] Further,the union was not selected as the bargaining repre-sentative or certified until well after petitioner'seconomic difficulties at Greenpark had begun Wethus are not faced with an employer's abrogation ofongoing negotiations or an existing bargainingagreement [Emphasis added ]Almost all the distinctions drawn by the SupremeCourt are present in this case Respondent's actions cameat a time when it was party to an unexpired contract andhad, formally at least, recognized its duty to bargainUnlike the situation in First National, the Union had con-trol over the matter presumably presenting a problem toRespondent•wages as a part of costs Respondent heredid, in fact, hire new employees at a new location tocontinue essentially the same business Respondent's actsdid abrogate ongoing negotiations Union animus ispresent As I have previously commented, Respondentmade no showing that business secrecy was essential tothe accomplishment of its purposes or that speed in relo-cation was so of the essence that there was no time tobargain Over a month passed between Respondent'sconception and the execution of its purpose During thatmonth, had the Union been bargaining with a clear con-ception of possible alternatives, viz, costs would have tobe cut or a move was inevitable, "collective discussionsbacked by the parties' economic weapons" might haveresulted in a decision "better for both management andlabor and for society as a whole" First National Mainte-nance Corp v NLRB, supra, part II of the Court's opin-ion (452 U S at 678)(3) I find that the suspension of Galek, Burke, Willson,Allen, and Banks in connection with the Danbury restau-rant incident violated Section 8(a)(1) of the Act withinthe ambit of the Supreme Court's decision in NLRB v JWeingarten, 420 US 251 (1975) In that case, the Courtheld that, where an employee is called by the employerinto an interview which the employee reasonably be-lieves might result in discipline or discharge, he or she isentitled to have a union representative present If a validrequest for representation is made, the employer hasthree options He may grant the request, halt the inter-view, or give the employee a choice between continuingthe interview without representation or terminating theinterview General Electric Co, 240 NLRB 479, 481(1979) The employee's request for representation mustbe based on a reasonable belief, in the light of all the cir-cumstances, that discipline may ensue Exxon Co, 223NLRB 203 (1976) Applying these principles to this case,it is clear that the four men at the hospital•Galek,Wilson, Burke, and Banks•had a reasonable belief thatdiscipline might ensue as a result of the blood test Theywere, after all, there because of a question about alcoholblood content, a matter peculiarly liable to be involvedwith discipline where an on-duty truckdnver was con-cerned While it might be argued that handing over theresults of a blood test is not an "interview" within themeaning of Weingarten, I do not find this persuasive Thethrust of Weingarten, in this context, relates to employeeparticipation in an investigation conducted by the em-ployer Whether the employer gathers oral, written, orphysical evidence at the investigatory interview wouldnot appear to affect the employees' right to the presenceof a union representativeThe Respondent reacted to the employees' failure tosign the consent form by suspending all the drivers•in-cluding one not at the hospital and another who it ac-knowledged had not been drinking Banlan suspendedthe men on the ground that their refusal to sign theforms was proof they had been drinking Relying on theemployees' refusal to continue as a part of the interviewor investigation without union representation consititutesa violation Spartan Stores, 235 NLRB 522 (1978) Therewas no danger that the evidence sought by Respondentwould become unavailable because the blood sampleshad already been taken and could have been preservedThe fact that the men were reinstated a few days later asa result of the Union's efforts does not, as Respondentargues in its brief, p 4, require dismissal of this aspect ofthe charge under Spielberg Mfg Co, 112 NLRB 1080(1955) There is no arbitrator's decision involved and theaffected employees have not received backpay for theperiod of their suspension Accordingly, I find that Re-spondent's suspension of four of its employees on No-vember 27, 1979, occurred because of their refusal tocontinue an investigative interview without representa-tion and thus violated Section 8(a)(1) of the Act Addi-tionally, I find that Respondent violated Section 8(a)(3)of the Act by its suspension of all five employees, includ-ing Allen, who was not present at the hospital incidentRespondent initially asserted drinking as the 'cause of thesuspension even though it acknowledged that Willsonwas not drinking This was the same reason given theUnion the following day At a later grievance meeting MASHKIN FREIGHT LINES435Respondent added an additional reason•stealing time Itdid not produce any evidence at the hearing to showthat the employees stole time and, in fact, the employees'testified that they did not log the time in the restaurantfor pay purposes but were eating a late lunch Respond-ent further asserted both at the grievance hearing andthe hearing before me that the vehicles and loads wereleft unattended The employees, whom I credit, testifiedat the hearing that their trucks were locked Respondenthas thus adduced both shifting and differing reasons afterthe fact for the suspensions In light of Respondent'sdemonstrated union animus and its failure to present evi-dence of its asserted reasons for the suspension, I findthat the actual reason for the suspension was Banlan'swish to seize on the Danbury incident as a means of rid-ding himself of the five union adherents Keller Mfg Go,237 NLRB 712, 719 (1978)(4)I find that the discharge of Frank Galek on Janu-ary 8, 1980, violated Section 8(a)(1) and (3) of the ActThe record shows that the unreported accident forwhich Respondent allegedly discharged Galek wasknown to it 5 or 6 weeks prior to the discharge At thattime, Robert Tether (the other party in the accident)went to Mashkin Freight and spoke with Respondent'ssupervisor Sal Cassanno Tether quoted Cassanno assayingHe wanted to know what the damage was for thevehicle, that he wanted to give me a check for theamount, because they wanted to get rid of Frank,because he was attorney for the other three people,that problem that they had in DanburyCassanno, who testified for Respondent on other as-pects of the case, did not deny Tellier's testimony Inview of Cassartno's asserted intention to "get rid ofFrank" and Respondent's failure to present any evidenceto explain the fact that it was aware of the accident for 5or 6 weeks prior to Galek's discharge and took noaction, I find that Galek's January 8, 1980 discharge vio-lated Section 8(a)(1) and (3) of the Act Keller Mfg Go,supra(5)As contended by counsel for the General Counsel,I find that Terminal Manager Garufi's interrogation ofemployee Kaluska concerning his alleged activities withthe TDU violated Section 8(a)(1) of the Act Additional-ly, Garufi's statement that he had "heard" that Kaluskahad attended TDU meetings created an impression ofsurveillance of employees' union activities in violation ofSection 8(a)(1) Barilan's January 8, 1980 statement toFrank Galek that Banlan was tired of the Union pulling"his chestnuts out of the fire" combined with the state-ment that Galek might have "visitors" at his house re-strained and coerced Galek in violation of Section8(a)(1) I note that Banlan did not deny this statement(6)I do not find that counsel for the General Counselhas sustained the burden of proof with regard to the alle-gation that moving the location of the employees' time-cards constituted a unilateral act in violation of Section8(a)(1) and (5) I credit Respondent's witnesses in theirtestimony that the location of the timecards was changedas a result of a business-related necessity to reorganizethe dispatch room While this reorganization may mad-veriently have changed a method of communication be-tween employees and their union stewards, there was noevidence to show that such communication became im-possible or, indeed, that the same method of communica-tion could not have been used There was no evidence toshow that an employee, after the reorganization, had re-quested a dispatcher to leave a note on a union steward'stimecard and been refused I therefore find that the reor-ganization of the dispatch room did not significantlychange the working conditions of Respondent's employ-ees and that Respondent was not obligated to bargainover this business-related decision(7)A few hours after Robert Dubian was sworn in assecretary-treasurer of the Union January 27, 1980, he at-tended a bargaining session at Mashkm's ofices in Hart-ford Present were Jack Fennely, Dubian, Frank Bidwell,George Campagnon, Al Sleurpa, Rocky Racine (all withthe Union), Banlan, Sal Julian, and Sal Cassanno Usinga set of charts, Banlan told the Union that business wasdeteriorating This assertion was based on a factor re-ferred to as an "operating ratio" (otherwise unexplained)Any operating ratio over 100 meant Respondent waslosing money Banlan stated that the ratio was then over100 Banlan then rejected an appeal by Union Repre-sentative Bidwell to add "another dollar an hour extra,or add in some more time off" Dubian then requestedthat Respondent permit the Union to examine its finan-cial records This request was denied by Banlan, whostated that the Company's books would not be madeavailable to any union auditor but that the Union waswelcome to attend a future bank audit of the books totake place at "some time in the future" At a subsequentmeeting the next day, Barilan indicated that the bankaudit might be "maybe a month, or 2 months down theroad"Respondent argues in its brief, p 9, that Respondentmade no claim "that it was unable to pay wage increasesto its employees" (Emphasis added ) Narrowly interpret-ing NLRB v Truitt Mfg Go, 351 US 149 (1956), toconcern only a denial of a wage increase, Respondentargues that "this negates any duty on the part of theCompany to allow the Union to audit its books" Therecord shows that certainly in January 1980 Banlan wasclaiming that Respondent needed reductions in costs•in-cluding wages and fringe benefits•if Respondent was tosurvive It refused to give the Union this informationwhile at the same time it had shifted its terminal oper-ations to New Jersey assertedly because of the same busi-ness necessity I find this refusal to be violative of Sec-tion 8(a)(1) and (5) Truitt is more properly read as refer-ring to a plea of "inability to pay," whether fringe bene-fits, wage increases, or the maintenance of current levelsof wages and benefits is at issue(8)Counsel for the General Counsel asserts that Re-spondent made an increased use of nonbargaming unitowner-operators shortly after Banlan took over the op-eration of Mashkin Some evidence was adduced thatowner-operators (independent contractors) were seen inthe fall of 1979 earring cargo to places other than theirnormal destination at the Kraft Food plant in Foglesville, 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennsylvania Respondent's Exhibits 8 and 9 reveal thatthe number of active owner-operators in August 1979was 36, in September 40, in October 41, in November 41,in December 43, in January 1980 was 28, in February 27,in March 25, and in April 25 Owner-operator cost toRespondent appears to have increased between August1979 when it was $126,036 (figures adjusted for an Octo-ber increase in rates) and October 1979 when it was$147,706 Thereafter, the cost declined to $107,196 in No-vember 1979 and $102,161 in December 1979 DuringJanuary 1980, the month of the Hartford shutdown, thecost increased to $144,075 Stated as a percentage of Re-spondent's total revenues between August 1979 and Jan-uary 1980 (inclusive), the monthly percentages are 9 7,11 2, 11 3, 9 6, 9 6, and 14 5 Respondent attributes thegrowth in size of the last monthly figure to reducedoverall revenues occasioned by the January shutdownRespondent would thus not count the January figures inthe overall comparison Subsequent to the hearing, coun-sel for the General Counsel moved to strike Respond-ent's Exhibit 8 on the ground that he had not been al-lowed postheanng access to underlying Respondentrecords pursuant to an in-hearing agreement with coun-sel for Respondent Counsel for the General Counselpresented General Counsel's Exhibit 33, a summary sheetof Respondent's owner-operator experience from Sep-tember 1979 to February 16, 1980 The General Coun-sel's figures differ markedly from Respondent's both asto dollar amounts and the number of owner-operators Iaccept the General Counsel's position as to the numberof owner-operators Respondent's Exhibit 9, presented byits witness Julian, includes all owner-operators withactive leases whether or not they actually made a run forRespondent during the month in question Counsel forthe General Counsel's listing (G C Exh 33, p 11) in-cludes only owner-operators who actually performedservices for Respondent Counsel for the General Coun-sel's listing at General Counsel's Exhibit 33, p 11, showsthat 20 owner-operators were used in September 1979(corrected from 19 shown on the exhibit-see G C Br,pp 12 and 13), 19 in October, 24 in November, 27 in De-cember, and 34 in January 1980 Unfortunately, thenumber of owner-operators making trips does not tell thewhole story It is, of course, conceivable that the samenumber of trips from one month to the next could be di-vided among a greater or lesser number of owner-opera-tors Such a state of affairs, in and of itself, would notindicate an increased "use" of owner-operators in amanner adversely affecting bargaining unit employeesObviously, the moneys paid owner-operators must becombined with the number used to demonstrate any in-creased use adversely affecting Respondent's employeesHere, Respondent's figures in its Exhibit 8 and counselfor the General Counsel's figures in his Exhibit 33, p 11,differ materially The latter shows payments of approxi-mately $60,000 in September 1979, increasing to $89,702in October, followed by a marked decrease (some 19 per-cent) to $72,637 in November, followed by a jump to$113,617 in December There was a slight fall-off to$113,254 in January 1980 A fair reading of the figuresshows a general increase over the period covered Re-spondent's figures set out above, although differing in ab-solute magnitude from those of General Counsel's Exhib-it 33, also show a marked increase in Octoer 1979 fromthe previous 2 months followed by a marked decrease(about 27 percent) in November 1979 Respondent's fig-ures for January 1980 show about a 40-percent increaseover those for December 1980 as opposed to practicalidentity for those 2 months in General Counsel's Exhibit33 Some of the factors that cause the variance betweenthe two sets of figures appear to be the General Coun-sel's failure to include Respondent's payments to two in-dependent hirers Of owner-operators-Browning andF M R -and variances due to different treatment ofweeks divided between 2 months In General Counsel'sExhibits 16 and 17, counsel for the General Counsel hasindependently presented the F M R figures Based onthe record as a whole, including Respondent's Exhibits 8and 9 and General Counsel's Exhibits 16, 17, and 13, Ifind that Respondent's use of owner-operators increasedfollowing Banlan's arrival on the scene up through Janu-ary 1980 I note particularly the sharp October 1979 in-crease in payments to owner-operators at the Hartfordoperation reflected in the column headed "HFD" of Re-spondent's Exhibit 8, showing an increase of approxi-mately 33 percent over September 1979 and 18 percentover August 1979 I will deny counsel for the GeneralCounsel's motion to strike Respondent's Exhibit 8 as itappears that he was only denied access to certain recordsfor January 1980 because Respondent took the positionthat the figures for January did not constitute a propercomparison because of the terminal shutdown As indi-cated above, I have used the January figures and rejectRespondent's position I further find that this increaseduse of owner-operators adversely impacted on bargainingunit employees who were thereby denied work opportu-nities which would otherwise have been available tothem I find that Respondent did not bargain with theCharging Party Union concerning this usage in violationof Section 8(a)(1) and (5) of the Act and that its actionsin this regard were inherently destructive of the rights ofemployees in the bargaining unit represented by theCharging Party Union NLRB v Great Dane Trailers,388 U S 26 (1967) Additionally, I find, in the light ofthe union animus and other violations of the Act setforth elsewhere in this decision, that Respondent was de-liberately seeking to undermine the Charging PartyUnion by its acts in this regard Accordingly, I find thatRespondent's increased use of owner-operators violatedSection 8(a)(1) and (3) of the ActCONCLUSIONS OF LAW1 Mashkm Freight Lines, Inc and Ban Leasing, Incconstitute a single employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act3 The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act MASHKIN FREIGHT LINES437All truckdrivers, helpers, loaders, mechanics, wash-ers and other employees in the employ of Respond-ent within the present jurisdiction of Local 559, ex-cluding guards and supervisors as defined in theAct4 At all times since April 15, 1979, the ChargingParty Union, by virtue of Section 9(a) of the Act, hasbeen, and is, the exclusive representative of the employ-ees in the unit described above for the purposes of col-lective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment5 Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and (5) of the Act on andafter October 1, 1979, by its increased use of owner-op-erators, its failure to allow the Charging Party Union toexamine its financial records, its closure of the Hartford,Connecticut terminal, its layoff of employees at the Hart-ford terminal, the moving of its operations to NewJersey, and its direct dealing with employees6 Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) by its interrogationand coercion of employees, its suspension of employeesfor requesting union representation during the course ofan interview which they had reason to believe mighteventuate in disciplinary action, its discharge of employ-ee Frank Galek, and its layoff of employees at its Hart-ford, Connecticut terminal on January 23, 1980The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the ActHaving found that Respondent has refused to bargaincollectively in good faith with the Charging Party Unionas the exclusive representative of its employees in an ap-propriate unit, I will recommend that, on request, Re-spondent bargain collectively with the Charging PartyUnion concerning rates of pay, wages, hours, and otherterms and conditions of employment, and if an under-standing is reached embody such understanding in asigned agreementIt is clear that Respondent's closing of its Hartford,Connecticut operation has had an adverse impact on em-ployees I shall order Respondent to reopen its Hartfordoperation and transfer back to that location any workwhich it transferred to its New Jersey location fromHartford Ozark Trailers, 161 NLRB 561 (1966) I shall,direct that Respondent make bargaining unit employeeswhole for any losses they may have incurred, in themanner set forth below, as a result of Respondent's in-creased use of nonunit personnel to perform bargainingunit work on and after October 1, 1979I shall order Respondent to make available to theCharging Party Union the financial records which it re-fused to permit the Charging Party Union to inspectI shall direct the reinstatement of Frank Galek and theemployees laid off when Respondent closed its Hartfordterminal I shall direct backpay for those employees sus-pended on November 27, 1979, for the period of theirsuspensionBackpay shall be paid the employees dating from thetime of their discharge, layoff, or suspension computed inthe manner set forth in F W Woolworth Co, 90 NLRB289 (1950), with interest thereon to be computed by themethod set out in Florida Steel Corp, 231 NLRB 651(1977)As Respondent's violations in this case stamp it as anegregious offender and raise the possibility of future vio-lations, I find a broad cease-and-desist order appropriatePyromancs, Inc , 251 NLRB 1017 (1980)[Recommended Order omitted from publication ]